           Case 1:18-cv-10580 Document 1 Filed 11/13/18 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BIGFOOT VENTURES LLC,

 Plaintiff,                                              Civil Action No.: 18-cv-10580

 v.                                                        COMPLAINT FOR
                                                       DECLARATORY JUDGMENT
 KINTZING LTD,

 Defendant.

         Plaintiff, Bigfoot Ventures LLC (“Bigfoot” or “Plaintiff”), by and through its

attorneys, Morton & Associates LLP, and as for its Complaint for Declaratory Judgment

against Defendant Kintzing Ltd (“Kintzing” or “Defendant”) alleges, upon information

and belief, as follows:

                                NATURE OF THE ACTION

1.       This is an action under the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

      for a declaration that Plaintiff does infringe upon any of Defendant’s copyright-

      protected works, including those appearing on www.thecelebritycafe.com.

                                          PARTIES

2.       Bigfoot is a limited liability company, duly organized and existing under the laws

      of the State of New York, with a principal place of business in New York County.

3.       Upon information and belief, Kintzing is a private limited company organized

      under the laws of the United Kingdom, with a principal place of business at Unit 11,

      Studio 3 Latimer Studios, Latimer Road, London, United Kingdom W10 6RQ.

                              JURISDICTION AND VENUE

4.       This Court has subject matter jurisdiction over the instant action pursuant to 28

      U.S.C. §§ 1331, 1338. The claims alleged in this Complaint arise under the



                                               1
          Case 1:18-cv-10580 Document 1 Filed 11/13/18 Page 2 of 8



     Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., and the controversies to be

     resolved herein arise under the U.S. Copyright Act, 17 U.S.C. § 101, et seq.

5.      Upon information and belief, this Court has personal jurisdiction over Kintzing,

     pursuant to CPLR § 302(a)(3)(i)-(ii) because Defendant has committed tortious acts

     without the state causing injury to persons within the state, derives substantial

     revenue from services rendered in the state, expects to have consequences in the state

     and derives substantial revenue from international commerce.

6.       Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because a

     substantial part of the events giving rise to the claim occurred in New York County.

                                 STATEMENT OF FACTS

                  Plaintiff Receives a Notice of Copyright Infringement

7.      On or around November 9, 2018, Plaintiff received an e-mail from Defendant’s

     representative, Shalisha Bonville, a License Compliance Specialist from ImageRights

     International, Inc., alleging that, as the purported owner of www.thecelebritycafe.com

     (the “Website”), on or around June 30, 2018, Bigfoot ran an article on the Website

     entitled ‘Amandla Stenberg Comes Out As Gay”, which prominently featured a

     photograph allegedly owned by Kintzing. The e-mail, dated November 9, 2018 (the

     “E-Mail”) is annexed hereto as Exhibit A.

8.      Ms. Bonville premised her allegations upon nothing more than her conclusory

     statement that “[Defendant’s] copyrighted image was discovered on your website

     www.thecelebritycafe.com”, without citing a scintilla of evidence supporting her

     accusation that Bigfoot is responsible for the content appearing on the Website.




                                               2
           Case 1:18-cv-10580 Document 1 Filed 11/13/18 Page 3 of 8



9.       Furthermore, Ms. Bonville asserted that, as the owner of the

      www.thecelebritycafe.com, Bigfoot infringed upon Defendant’s photograph of

      Amandla Stenberg, assigned Image ID No. KZCR10048 (the “Photograph”), by

      allegedly re-publishing the Photograph in an article without a license or authorization.

      Once again, Ms. Bonville neglected to attach any documentation evincing Defendant

      as the owner of the Photograph beyond a conclusory statement.

10.      The E-Mail concluded with a demand that Bigfoot either produce evidence

      illustrating any license or authority to re-publish the Photograph on the Website or

      pay a $1,500 “settlement fee” and execute a settlement and release agreement.

       Plaintiff Does Not Own or Operate the www.thecelebritycafe.com Website

11.      According to comprehensive WHOIS records, the Website is owned by The

      Celebrity Cafe Limited, an entity incorporated in the United Kingdom, with a

      registered office address in Manchester, United Kingdom.

12.      Bigfoot, itself a New York entity, and The Celebrity Cafe Limited are not in a

      partnership, joint venture or otherwise affiliated in a manner that would make Bigfoot

      liable for the actions of The Celebrity Café Limited, or vice-versa.

13.      Bigfoot is in no way responsible or liable for the conduct of the entity The

      Celebrity Cafe Limited, the Website or any content that appears on it.

14.      By virtue of the foregoing, Plaintiff is compelled to seek a declaration from this

      Court that it has not infringed upon Defendant’s intellectual property as alleged in the

      Letter.




                                               3
           Case 1:18-cv-10580 Document 1 Filed 11/13/18 Page 4 of 8



                                    CLAIM FOR RELIEF

                   Declaratory Judgment of No Copyright Infringement

15.      Plaintiff hereby repeats each and every allegation set forth in the preceding

      paragraphs of this Complaint as if fully set forth herein.

16.      Defendant alleges that, as the owner and operator of the Website, Plaintiff is

      infringing upon its copyright-protected works appearing on its

      www.thecelebritycafe.com website.

17.      An actual, present and justiciable controversy exists between Plaintiff and

      Defendant concerning whether or not Plaintiff is infringing upon Defendant’s

      copyright-protected material.

18.      Plaintiff seeks a Declaratory Judgment from this Court that, because Bigfoot is

      not affiliated with the Website, it does not have any control over, and is not

      responsible for, any of the infringing material that the Website purportedly features.



WHEREFORE, based on the foregoing, Plaintiff demands judgment against Defendant

as follows:

      i. A declaration that Plaintiff does not infringe upon any of Defendant’s copyright-

         protected works, including those appearing on www.thecelebritycafe.com.

      ii. Attorneys’ fees and the costs and disbursements of this action.

      iii. Such other and further relief that this Court deems just and proper.




                                                4
        Case 1:18-cv-10580 Document 1 Filed 11/13/18 Page 5 of 8



                                    JURY DEMAND

      Plaintiff respectfully requests a trial by jury as to all issues.


Dated: New York, New York
       November 13, 2018


                                                      Morton & Associates LLP



                                                     By:_______________________
                                                     Roman A. Popov, Esq. (RP7625)
                                                     Attorney for Plaintiff
                                                     246 West Broadway
                                                     New York, NY 10013
                                                     Tel: (212) 468-5511
                                                     Fax: (212) 508-0888
                                                     rp@moas.com




                                              5
Case 1:18-cv-10580 Document 1 Filed 11/13/18 Page 6 of 8




       EXHIBIT A
                        Case 1:18-cv-10580 Document 1 Filed 11/13/18 Page 7 of 8

                                                                   Roman Popov (Morton Associates) <rp@moas.com>



ImageRights Copyright Infringement Claim Notification. Case #63485
Shalisha Bonville <shalisha.bonville@imagerights.com>                                            Fri, Nov 9, 2018 at 3:20 PM
To: rp@moas.com
Cc: ImageRights Case 63485 <msg.u18183.c63485.72d306c6e@system.imagerights.com>


 Attn: Bigfoot Ventures LLC dba TheCelebrityCafe.com,

 ImageRights International (www.imagerights.com), headquartered in Boston, MA, is a copyright and licensing agent to
 professional photographers, photo agencies, media companies and publishers who discover unlicensed uses of their
 works. KINTZING LTD's copyrighted image (Image ID: KZCR10048) was discovered on your website
 thecelebritycafe.com for which there is no record of a license. If the image was licensed under an alternate company
 name (dba) or in the name of a third party, please reply to this email with information on the sales order, invoice or
 other pertinent licensing information.




 However, if a valid license for this use of the image does not exist, a fee of US$ 1,500.00 is required to resolve
 this matter. As the owner of the site, you are liable for the unauthorized use in the absence of a valid license,
 including cases in which a website designer, employee or intern is responsible for the inclusion of this image on your
 website. If your use of this image without a license was unintentional, for example if the image was found on the
 Internet and believed to be available for free use, it is still in violation of copyright law (Title 17 of the US Copyright
 Act) and ceasing use of the image now will not release you or your organization from liability in this regard.

 To resolve this matter, please follow these steps:

 1. Review the case documentation, including a screen shot of the infringed image(s) displayed on your website, at
 http://www.imagerights.com/to/a0c9ebe64718e5ba. Your Case Access Code is 418447-584360-166733.

 2. Once you have reviewed the documentation, confirmed that a valid license for this use is not in place, and reviewed
 the Settlement and Release Agreement, then please select Request Invoice to Resolve Claim.

 3. Once you have removed the infringing uses of the image(s) from your website, please confirm by replying to this
 email.

 If you would like to speak with an ImageRights License Compliance Specialist regarding this matter, please email us
 at irlc@imagerights.com or call (617) 765-7228 ext. 706. Alternatively, please provide the contact information for the
 appropriate person to whom we should address this matter, if someone other than you.

 IN ALL COMMUNICATIONS WITH IMAGERIGHTS, PLEASE INCLUDE YOUR CASE NUMBER IN THE SUBJECT
 LINE OF THE EMAIL. YOUR CASE NUMBER IS CAS-63485.

 This mail is for settlement purposes only and is issued without prejudice to any rights or remedies available to
 ImageRights and KINTZING LTD, all of which are expressly reserved.

 Sincerely,

 Shalisha Bonville
                        Case 1:18-cv-10580 Document 1 Filed 11/13/18 Page 8 of 8
License Compliance Specialist
Direct: (617) 765-7228 ext. 706
International Toll Free: (877) 455-3084 ext. 706




ImageRights International, Inc.
51 Melcher St, 1st Floor
Boston, MA 02210
https://www.imagerights.com




This email is for settlement purposes only and is without prejudice to any rights or remedies available to ImageRights
or the copyright holder, all of which are expressly reserved.

Any attached files are intended solely for the use of the individual or entity to which this mail is addressed and may
contain information that is privileged, confidential and exempt from disclosure under applicable law. Any use,
disclosure, copying or distribution of this e-mail or the attached files by anyone other than the intended recipient is
strictly prohibited. If you have received this e-mail in error, please notify the sender by reply e-mail and delete this e-
mail and attached files from your system. Thank you.
